                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA


    ERIC OLLILA, Individually and on Behalf of All       CIVIL ACTION NO.: 3:17-CV-00109
    Others Similarly Situated,

                              Plaintiff,

          vs.

    BABCOCK & WILCOX ENTERPRISES, INC.,
    E. JAMES FERLAND and JENNY L. APKER,

                              Defendants.


      LEAD COUNSEL’S MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND
                REIMBURSEMENT OF LITIGATION EXPENSES

        Pursuant to Federal Rule of Civil Procedure (“Rule”) 23(h), Court-appointed Lead Counsel

Kaplan Fox & Kilsheimer LLP (“Kaplan Fox” or “Lead Counsel”) respectfully submits this motion

for: (i) an award of attorneys’ fees in the amount of 25% of the Settlement Fund (i.e., $4,875,000);

(ii) reimbursement from the Settlement Fund of $285,805.92 for Litigation Expenses that were

reasonably and necessarily incurred by Plaintiff’s Counsel 1 and Liaison Counsel in prosecuting

and resolving the Action; and (iii) an award of $1,848.96 to Court-appointed Lead Plaintiff,

Arkansas Teacher Retirement System (“ATRS” or “Lead Plaintiff”), for its costs and expenses

directly related to representing the Settlement Class, as authorized by the Private Securities

Litigation Reform Act of 1995. 2




1
       The term “Plaintiff’s Counsel” refers to: (i) Lead Counsel and (ii) additional counsel
Kessler Topaz Meltzer & Check, LLP and Labaton Sucharow LLP.
2
       All capitalized terms used herein have the meanings ascribed to them in the Stipulation and
Agreement of Settlement dated June 21, 2019. ECF No. 77-1.



       Case 3:17-cv-00109-MOC-DCK Document 85 Filed 11/12/19 Page 1 of 4
       Pursuant to Local Civil Rule 7.1(B), Lead Plaintiff conferred with Defendants regarding

this motion, and Defendants do not oppose.

       In support of this Motion, Lead Counsel submits herewith: (i) the Memorandum of Law in

Support of Lead Counsel’s Motion for an Award of Attorneys’ Fees and Reimbursement of

Litigation Expenses; and (ii) the Declaration of Frederic S. Fox in Support of (1) Lead Plaintiff’s

Motion for Final Approval of Settlement, Plan of Allocation, and Certification; (2) Lead Counsel’s

Motion for Award of Attorneys’ Fees and Reimbursement of Expenses; and (3) Lead Plaintiff’s

Request for Reimbursement of Reasonable Costs and Expenses (with Exhibits). A proposed order

will be submitted with Lead Plaintiff’s reply memorandum.

Dated: November 12, 2019                     Respectfully submitted,

                                             By: /s/   Frederic S. Fox

                                             Frederic S. Fox (pro hac vice)
                                             Donald R. Hall (pro hac vice)
                                             Melinda Campbell (pro hac vice)
                                             KAPLAN FOX & KILSHEIMER LLP
                                             850 Third Avenue, 14th Floor
                                             New York, NY 10022
                                             Telephone: (212) 687-1980
                                             Facsimile: (212) 687-7714
                                             Lead Counsel for Lead Plaintiff and the
                                             proposed Settlement Class

                                             BLUE LLP
                                             Dhamian Blue
                                             205 Fayetteville Street
                                             Raleigh, NC 27601
                                             Telephone: (919) 833-1931
                                             Facsimile: (919) 833-8009
                                             N.C. Bar No. 31405
                                             Liaison Counsel

                                             KESSLER TOPAZ MELTZER
                                              & CHECK, LLP
                                             Andrew L. Zivitz
                                             Geoffrey C. Jarvis



      Case 3:17-cv-00109-MOC-DCK Document 85 Filed 11/12/19 Page 2 of 4
                             Matthew L. Mustokoff
                             Margaret E. Mazzeo
                             280 King of Prussia Road
                             Radnor, PA 19087
                             Telephone: (610) 667-7706
                             Facsimile: (610) 667-7056

                             LABATON SUCHAROW LLP
                             Jonathan Gardner
                             Christine M. Fox
                             Marisa N. DeMato
                             140 Broadway
                             New York, NY 10005
                             Telephone: (212) 907-0700
                             Facsimile: (212) 818-0477
                             Additional Counsel for Lead Plaintiff




Case 3:17-cv-00109-MOC-DCK Document 85 Filed 11/12/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I certify that on November 12, 2019, I electronically filed the above Lead Counsel’s Motion

for an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses, together with the

supporting Memorandum of Law, and the supporting Declaration of Frederic S. Fox (with all

Exhibits thereto), using the Court’s CM/ECF system, which will be sent electronically to the

registered participants as identified on the attached Electronic Mail Notice List.



                                                  /s/ Frederic S. Fox




      Case 3:17-cv-00109-MOC-DCK Document 85 Filed 11/12/19 Page 4 of 4
